Citation Nr: 1415499	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-21 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran had active service from February 1948 to March 1951, and from January 1954 to May 1970.  He passed away in July 2012.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied service connection for the cause of the Veteran's death.  

The Board remanded this claim for additional development in January 2014.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

The January 2014 remand noted that in 2011 the Veteran was diagnosed with, and treated for, cholangiocarcinoma.  The immediate cause of the Veteran's July 2012 death was pancreatic cancer with extensive hepatic metastasis.  In a September 2011 statement, the Veteran's private treating physician stated that the origin of cholangiocarcinoma "could be associated or related to" a biliary parasite, which was a food and/or waterborne parasite commonly found in Vietnam.  In light of this opinion, the Board requested a VA medical opinion as to whether it was at least as likely as not that that the Veteran's cholangiocarcinoma and fatal pancreatic cancer with extensive hepatic metastasis was related to, or began during, active duty.

In a February 2014 report, a VA examiner expressed the opinion that the condition claimed was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Although not asked to address secondary service connection, the VA examiner also expressed the opinion that the condition claimed was less likely as not (less than 50 percent probability) approximately due to or the result of the Veteran's service-connected conditions.  The examiner provided the identical rationale for each opinion.  This rationale addressed the lack of relationship between the Veteran's service-connected disabilities and the cause of his death, but ignored the Veteran's active duty, to include possible exposure to a biliary parasite in Vietnam.  

As a result, the Board finds that the February 2014 VA medical opinion is inadequate, and additional development to obtain a clarifying medical opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

As the February 2014 VA medical opinion is inadequate, the development requested by the Board's January 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder, and copies of any electronic records, to the examiner who provided the February 2014 VA medical opinion (or a suitable substitute if this individual is unavailable) for an addendum.  

The examiner is requested to review the claims folder and copies of any electronic records in order to provide a medical opinion, based on a review of all the evidence in the record, as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's cholangiocarcinoma and fatal pancreatic cancer with extensive hepatic metastasis was related to, or began during, active duty, to include exposure to a biliary parasite in Vietnam.

The examiner is requested to provide a rationale for any opinion expressed.  The examiner is requested to specifically address the September 2011 private medical opinion that the origin of the Veteran's cholangiocarcinoma "could be associated or related to" a biliary parasite, which was a food and/or waterborne parasite commonly found in Vietnam.

2.  Then, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

